EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Kim on 7/29/22.
The application has been amended as follows: 

Claims 1-5, 7, 8, and 11 are cancelled.

Claim 6 is amended to recite:
A battery module using a disassembling tool, comprising:
a battery cell stack having a plurality of battery cells provided with electrode leads [[so]]such that the plurality of battery cells are stacked on each other;
a case configured to accommodate the battery cell stack [[so]]such that the battery cell stack is coupled [[thereto]]to the case by a plurality of bolts and nuts;[[ and]]
an interconnect board (ICB) cover fixedly coupled at an upper side of the battery cell stack so that only some of the plurality of bolts and nuts are exposed 
a guide protrusion formed on the case, and
a coupling protrusion formed on the case,
wherein in the battery module, among the plurality of bolts and nuts, a nut hidden by the ICB cover is configured to be , 
wherein the guide protrusion is configured to guide the movement of the disassembling tool so that a coupling groove of the disassembling tool is coupled to the coupling protrusion.

Claim 9 amended to depend on claim 6.

The following is an examiner’s statement of reasons for allowance: claim 6 as elected on 7/1/22 includes a reference to withdrawn claim 1. The language had stated “a nut hidden by the ICB cover capable of being disassembled from the bolt by using the dissembling tool according to claim 1.” Such recitation was problematic for two reason: one, for alluding to the withdrawn claim; and two, because it did not actually positively recite a disassembling tool. Instead, the battery module could simply utilize a tool for disassembling the nut from the bolt which does not necessitate any structure associated with the tool of the instant invention. Yoshioka ‘573 discloses at least previous claim 1 by reciting a case with cells in which one nut is hidden by a circuit board cover (Figure 21 and paragraph 169). The claims have thus been amended as above to recite structural features associated with the case that are meant to mate with the specific disassembling tool of the instant invention. No prior art has been found to include such features. The application is subsequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725